Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 1 of 15

 

 

 

 

 

 

 

 

 

 

 

AO 24] Page 2
(Rev. 1/07)
PETITION UNDER 28 U.S.C, § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District; Eastern District of Louisiana
Namie (under which you were convicted): Docket or Case No.:
asoy lodel Duhe. 2O0-!CS |
Place of Confinement -: Prisoner No.:
Plaquemines Ruprh Betichdy ater |Oak 33 4o0¢
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
as Te & v. = ;
RACY. Toole Duk ames Mle blane, eba|,
The Attorney General of the State of
PETITION
I: (a) Name and location of court that entered the judgment of conviction you are challenging:
z — i Saee =
Dud TdFetal Pata Coum Foxe, Gre oE St
LQ Prany; Coukatav, Let -
(b) Criminal docket or case number (if you know): AO 3 (2 & “eo a
2. (a) Date of the judgment of conviction (if you know):
(b) Date of sentencing:
3. Length of sentence: / le td € os
4. In this case, were you convicted on more than one count or of more than one crime? O Yes Ds No
5. Identify all crimes of which you were convicted and sentenced in this case: Ope MOL TH_ SE OL cla ncfoste he
\ehaacece ty-€ae Uta nHed wn cue chen tq ome Net pau pep ci. rh AW , Za. 2S
“orgs 3
6. (a) What was your plea? (Check one)

_EK (1) Not guilty O (3) Nolo contendere (no contest)
I (2) Guilty Oo (4) Insanity plea
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 2 of 15

AO 24]
(Rev, LOOT) pe

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? {Vv i fe

(c) If you went to trial, what kind of trial did you have? (Check one)

P= 5 Jury © Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes Da No
8. Did you appeal from the judgment of conviction’
Jd Yes OF No
9. If you did appeal, answer the following:

(a) Name of court: Five Coco Cow ot poe.

(b) Docket or case number (ifyouknow): | GO SO 3 ra 2S]; Sstete_U- Due.
(c) Result: Po verrse¢ (2aI& KA O/T2

(d) Date of result (if you know): it oS | ool

(c) Citation to the case (ifyouknow): (gg S O° 3d AB/, Gh gy DUlO

(f) Grounds raised: ;
Thestm al cout eyred, h A Cin. a Lo {2 Sup les &
Pheys/cal eyiclon ers gat heel athe yesult a

([ egal See Vek .

(g) Did you seek further review by a higher state court? Ol Yes xr No ~ Upe » Stele, Lege ;
If yes, answer the following: Gn Wh

(1) Name of court; Louis) ene, , Su pre wes C2 ult
(2) Docket or case number (if you know): E é K fr a 7

(3) Result: pe peenck Haw Cau 6F Appeal « Hoaysiou i

(4) Date of result (if you know):
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 3 of 15

AO 241 ; Page 4
(Rev. 10/07)

(5) Citation to the case (if you know):
(6) Grounds raised:

(Uhectoin po Jc mn ce re WR® Lg Sawn Oy peaveon ; Ghee

ob ed-tthath’s Gtr bard ORA Weaflou
bee 4 Gui Se, Tlre7 AL pee ithas Chiyrags =
(h) Did you file a petition for certiorari in the United States Supreme Court? Cl Yes Po

If yes, answer the following: '
(1) Docket or case number (if you know);
(2) Result:

(3) Date of result (if you know):
(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

concerning this judgment of conviction in any state court? _OkYes O No
Ll, If your answer to Question 10 was "Yes," give the following information: of 3
. ‘ . . laimyra
(a) (1) Name of court: aati aS bc - Cuan fae pasch oF :

(2) Docket or case number (if you know): e 6 AY y= >
(3) Date of filing (if you know): | ml / f of ool FY

(4) Nature of the proceeding: Pbaoead Cg WA AR
(5) Grounds raised:

pofeudlats conc nued Comb nemetoe
wet vabil conuetron,

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

CI Yes AKNo . -
(Result: “SUG He doried clade Un Sum Vwsury ack Caf

(8) Date of result (if you know): en
CUA: ga Oo
eh
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 4 of 15

SAO 24] Page 3
(Rev. 10/07)

(b) If you filed any second petition, all Vi ia five the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know);
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes OF No
(7) Result:
(8) Date of result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 5 of 15

TAO 24] Page 6
(Rev. 1/07)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Ye No

(7) Result:

(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition: O Yes @ No

(2) Second petition: [ Yes O No

(3) Third petition: OO Yes Ol No

(ec) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

12, For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States, Attach additional pages if you have more than four grounds. State the facts

supporting each ground,

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court

remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE;

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
The makante cuspress Skowl d have Geou Gynt
The police, did nat have provoatle ¢ oo Se
ude MAreyfe Seay A C wa ws sive) aud ayyed

uthi cK led he, Par OreurS Comurctr On -

Que O Suagta bad.

(b) If you did not exhaust your state remedies on Ground One, explain why: Re | : b ome R teave i J
8 :

ALL Siecle yeprodiies weve ey auctor eee.
Cage sto far [st @\r cuet Cater Hygpea } as 0.
Supreme. Gur aul) atk ugh) $0 Go UeecG®

Desttel C sued
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 6 of 15

S40 241 Page 7
(Rev. LOT)

(c) Direct Appeal of Ground One:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? aX Yes Cl No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court’?

5 a Yes [I No

2) If your answer to Question (d)(1) is "Yes," state:
(2) Ify Q (d)(1) op Ex ee Cay 0 uk
Type of motion or petition: Pr ee “Ee
Name and location of the court where the motion or petition was filed: yb

ead "Bia; oe l Oneyted Cow, Cav 1A Wr, L

Docket or case number (if you know): WO -/6 i

Date of the court's decision: “yk - BHALH

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? Cl Yes ar No
(4) Did you appeal from the denial of your motion or petition? Ol Yes Aan No
(5) If your answer to Question (d)}(4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 7 of 15

AO 24] Page §
(Rev. 10/07)

(c) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

—_
GROUND TWO: iN A

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Two, explain why:

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes © No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court's decision:
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 8 of 15

TAO 24] Page 9
(Rev. 10/07)

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? Yes OO No
(3) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Ol Yes No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two

\) le

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

GROUND THREE:
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 9 of 15

AC 24] Page 10
(Rev. LOT)

(b) If you did not exhaust your state remedies on Ground Three, explain why?

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? CF} Yes O No
(4) Did you appeal from the denial of your motion or petition? O Ye OO No
(3) If your answer to Question (d)(4) is "Yes," did you raise this issuc in the appeal? Ol Yes [ No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 10 of 15

SAO 24] Page 1]
(Rev. 1007)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

GROUND FOUR: \ i

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Four, explain why:

({c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:
®aA0 241
(Rev. 1007)

(c)

Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 11 of 15

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes
(4) Did you appeal from the denial of your motion or petition? O Yes
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? CC] Yes
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

Page 12

fl No
[ No
CO No

(7) If your answer to Question (d)(4) or Question (d}(5) is "No," explain why you did not raise this issue:

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 12 of 15

SaA0 24] Page 13
(Rey, 10/07)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court

having jurisdiction? DN Yes No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(b) ls there any ground in this petition that has not been presented in some state or federal court? If 80,

ground or grounds have not been presented, and state your reasons for not presenting them:

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes © No
If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

15, Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Ol Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

raised,
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 13 of 15

AQ 241 Page 14
(Rev. 107)

16, Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:
(b) At arraignment and plea:
(c) At trial:

(d) At sentencing:
nave eyo So Loar’

Ande, Belanyee® lg FleQ

Se neal oe “Se pera H 5 wegcle
SF fot. aa a oe a CO UA 7 Cc :
(le Go & Gug, (%- 3050/

(f) In any post-conviction proceeding:

(g) On appeal from any ruling against you ina post-conviction proceeding:
Sei cdie te. Preucon Sow )4¥29-Ga YO
{Oo Ares (wi Cpe CA 7
[ew Oye leans, YA

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future’? Ol Yes Ol No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 14 of 15

SAC 241 Page 15
(Rev. 10/07)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
eustody pursuant to the judgment of a State court, The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(Cc) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence,
Case 2:20-cv-01651-LMA-DPC Document 4 Filed 07/13/20 Page 15 of 15

AO 241

Page 16
(Rev. MOT)

(2) The time during which a properly filed application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection,

Therefore, petitioner asks that the Court grant the following relief:

“Te oyelua febbonen yeleaged? GIT) Sk Curse,

or any other relief to which petitioner may be entitled.

 

 

 

A a.
od
pa of Attomey (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

 

Executed (signed) on (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
